UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-34207 Dynavax Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 33-0728374 (State or other jurisdiction ofincorporation or organization) (IRS EmployerIdentification No.) 2929 Seventh Street, Suite 100 Berkeley, CA 94710-2753 (510) 848-5100 (Address, including Zip Code, and telephone number, including area code, of the registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of May 3, 2016, the registrant had outstanding 38,495,782 shares of common stock. INDEX DYNAVAX TECHNOLOGIES CORPORATION PageNo. PART I FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 4 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures about Market Risk 21 Item4. Controls and Procedures 22 PART II OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item5. Other Information 37 Item6. Exhibits 38 SIGNATURES 39 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which are subject to a number of risks and uncertainties. All statements that are not historical facts are forward-looking statements, including statements about our ability to successfully develop and timely achieve regulatory approval for HEPLISAV-B™, our business, collaboration and regulatory strategy, our intellectual property position, our product development efforts, our ability to commercialize our product candidates, including HEPLISAV-B, our ability to manufacture commercial supply and meet regulatory requirements, the timing of the introduction of our products, uncertainty regarding our capital needs and future operating results and profitability, anticipated sources of funds as well as our plans, objectives, strategies, expectations and intentions. These statements appear throughout this Quarterly Report on Form 10-Q and can be identified by the use of forward-looking language such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “future,” or “intend,” or the negative of these terms or other variations or comparable terminology.
